Citation Nr: 1032864	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-36 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee disability 
as secondary to service-connected right knee disability. 

2.  Entitlement to service connection for a right hip disability 
secondary to service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1969 to September 
1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2005 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.
	
The Veteran requested a hearing before the Board on his November 
2006 VA Form 9, substantive appeal, however, withdrew his hearing 
request in a March 2010 written statement. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review regarding the 
Veteran's claims of service connection for left knee and right 
hip disabilities as secondary to service-connected right knee 
disability.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  This includes any 
increase in severity of a nonservice-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

During the course of the appeal, 38 C.F.R. § 3.310 was amended.  
The amended 38 C.F.R. § 3.310(b), effective October 10, 2006, 
institutes additional evidentiary requirements and hurdles that 
must be satisfied before aggravation may be conceded and service 
connection granted.  The Veteran was not provided with notice of 
the amendments to 38 C.F.R. § 3.310; thus, the RO should provide 
the Veteran with such notice prior to appellate review.  38 
U.S.C.A. § 5103(a).

The Veteran underwent a VA examination in March 2009 during which 
the examiner noted the Veteran's history and current diagnoses of 
total left knee and right hip replacements.  The examiner opined 
that "[a] case could be made that limping caused by his right 
hip accelerated an underlying degenerative osteoarthritic change 
of his right hip and left knee."  However, the cause of the 
Veteran's right hip and left knee problems was more likely 
underlying degenerative osteoarthritis aggravated by his weight 
and other activities.  He further opined that the limp may have 
caused some aggravation, however, it was not possible to give a 
totally accurate assessment of how much each one of these factors 
played in the Veteran's eventual requirement for surgery.  The 
examiner concluded,"[a]t most, I would not feel that it is more 
likely than not that this was the cause of his problem but that 
it was definitely less than 50 percent of the cause of his left 
hip and knee problems."  

The Board finds that are multiple interpretations of the 
aforementioned VA examiner's opinion, as a portion of the opinion 
suggests there may be some aggravation of the Veteran's non-
service connected disabilities by his service-connected right 
knee disability, and his final opinion is in contradiction to 
this finding.  When a medical examination report is susceptible 
to multiple fair, but inconsistent, meanings, the Board must 
return the report to the examiner for clarification.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In view of the above, the Board finds that a remand is required 
to obtain a clarifying medical opinion as to the relationship, if 
any, between the Veteran's service- connected right knee 
disability and his diagnosed right hip and left knee 
disabilities, to include whether there is any aggravation of a 
non-service-connected disability by a service-connected 
disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.310, 4.2; 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Lathan v. Brown, 7 Vet. App. 
359 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with updated notice 
regarding his claims for secondary service 
connection, including notice of the amendment 
to 38 C.F.R. § 3.310.  The Veteran and his 
representative should be given an opportunity 
to respond.

2.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
current nature and likely etiology of any 
left knee and any right hip disabilities.  
The claims folder should be made 
available to the examiner for review.  
Any indicated evaluations, studies, and tests 
deemed to be necessary by the examiner should 
be accomplished.  The examiner is requested 
to review all pertinent records in the 
Veteran's claims file, particularly, the 
March 2009 VA examination report.    

The examiner should then offer an opinion as 
to whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) that the Veteran's left knee has 
been caused or aggravated by his service-
connected right knee disability.  If the 
Veteran's left knee disability is aggravated 
by his service-connected right knee 
disability, to the extent possible, the 
examiner is requested to provide an opinion 
as to the approximate baseline level of 
severity of the left knee before the onset of 
aggravation.

The examiner should then offer an opinion as 
to whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) that the Veteran's right hip has 
been caused or aggravated by his service-
connected right knee disability.  If the 
Veteran's right hip disability is aggravated 
by his service-connected right knee 
disability, to the extent possible, the 
examiner is requested to provide an opinion 
as to the approximate baseline level of 
severity of the right hip before the onset of 
aggravation.

The examiner is advised that aggravation for 
legal purposes is defined as a worsening of 
the underlying disability beyond its natural 
progression versus a temporary flare-up of 
symptoms.

The examiner must provide a rationale for 
each opinion. 

3.  When the development requested above has 
been completed, readjudicate the issues on 
appeal.  Readjudication of the issues should 
include consideration of the prior and 
amended versions of 38 C.F.R. § 3.310.  If 
any decision remains adverse, issue a 
supplemental statement of the case to the 
Veteran and his representative and allow the 
appropriate time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


